internal_revenue_service number release date index number ----------------------------------------- -------------------------------- ------------------- ---------------------------------- - re legend distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e business a percent state a percent percent percent department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b02 - plr-147668-03 date date -------------------------------- ---------------------------- ----------------------- ------------------------------------ --------- ------------------- ---------------------- ---------------------- ------------------------------ ------------------- ------------------------------------ - -------- ---------- -------- ------ plr-147668-03 -------- -------------------------------- dear ---------------------------- this is in response to your representative’s letter dated date requesting rulings under ' of the internal_revenue_code the acode with respect to a proposed transaction additional information was received in letters dated date october date and date the material information submitted is summarized below distributing is a state a corporation that files its federal_income_tax return on a fiscal_year basis ending november 30th using the cash_method_of_accounting distributing has a single class of stock and no securities outstanding the stock of distributing is owned percent each by shareholders a and b and percent by shareholder c percent by shareholder d and percent by shareholder e distributing is engaged in business a financial information has been received indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years in an attempt to increase certain governmental subsidies and to maximize economic_performance distributing proposes the following steps to implement a corporate_division of business a distributing will form a subsidiary controlled and will contribute to controlled certain assets of business a in exchange for all of the stock of controlled and the assumption by controlled of certain distributing liabilities distributing will distribute one-half of the stock of controlled to each of shareholders a and b in exchange for all of their stock of distributing the adistribution distributing has made the following representations with respect to the proposed series of transactions a the fair_market_value of the controlled stock and other consideration to be received by shareholder a and shareholder b will be approximately equal to the fair_market_value of their distributing stock surrendered in the exchange plr-147668-03 b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior thereto d the distribution of the stock of controlled is carried out for the following corporate business purposes to increase certain governmental subsidies in respect of business a and to maximize economic_performance the distribution of the stock of controlled is motivated in whole or substantial part by these corporate business purposes e there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 g the five years of financial information submitted on behalf of distributing is representative of distributing s present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statement submitted h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no inter-corporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock plr-147668-03 l in the event that controlled guarantees a portion of the debt of distributing distributing will pay an arm’s length fee to controlled to compensate for the granting of the guarantee m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution q taking certain intra family gifts of the stock of distributing into account the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled r distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction s distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by it or controlled to make an s_corporation_election pursuant to sec_1362 t distributing and controlled will each pay its own expenses of the proposed transaction plr-147668-03 u following the proposed transaction neither distributing nor controlled will guarantee collateralize or accommodate in any way any debt of the other corporation without arms length consideration v shareholders a and b will not acquire any distributing stock after the transaction shareholder a will not be a shareholder employee officer or director of distributing after the transaction shareholder b will not be a shareholder officer or director of distributing after the transaction distributing intends to continue to employ -----------------------in the capacity of bookkeeper on a part time basis shareholders c d and e will not acquire any controlled stock after the transaction shareholders c d and e will not be shareholders employees officers or directors of controlled after the transaction based solely on the information provided and the representations made we conclude as follows the transfer of certain business a assets by distributing to controlled in exchange for all the stock of controlled and the assumption of certain distributing liabilities described above followed by the distribution of all of the controlled stock to shareholders a and b in exchange for all of the distributing stock owned by these shareholders will be a reorganization within the meaning of sec_368 distributing and controlled will each be a aparty to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of certain business a assets to controlled in exchange for the controlled stock and assumption of certain distributing liabilities as described above sec_361 and sec_357 no gain_or_loss will be recognized by distributing upon the distribution of all the stock of controlled sec_361 no gain_or_loss will be recognized by controlled upon the receipt of the assets and liabilities of business a in exchange for all the shares of the controlled stock sec_1032 the basis of each of the assets to be received by controlled in the transaction will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each of the assets to be received by controlled will include the period during which distributing held such assets sec_1223 plr-147668-03 no gain_or_loss will be recognized by and no amount will be included in the income of shareholders a and b upon the receipt of controlled stock in exchange for their distributing stock respectively sec_355 the basis of the controlled stock to be received by shareholders a and b will be the same as the basis of the distributing stock surrendered in exchange therefore sec_358 the holding_period of the controlled stock to be received by shareholders a and b will include the holding_period of the distributing stock surrendered by such shareholders in exchange therefore provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed as to the tax treatment of the transaction under other in accordance with a power_of_attorney on file in this office copies of this letter provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling are being sent to the authorized party taxpayers involved for the taxable_year in which the transaction is consummated the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 of a copy of this letter must be attached to the federal_income_tax return of the sincerely alison burns alison burns assistant branch chief branch office of associate chief_counsel corporate
